

116 S2785 IS: Fair Indexing for Health Care Affordability Act
U.S. Senate
2019-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2785IN THE SENATE OF THE UNITED STATESNovember 5, 2019Mrs. Shaheen (for herself, Mr. Murphy, Mr. Blumenthal, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo set forth a method of determining maximum out-of-pocket limits and annual updates to premium tax
			 credit eligibility under the Patient Protection and Affordable Care Act.
	
 1.Short titleThis Act may be cited as the Fair Indexing for Health Care Affordability Act.
 2.Premium adjustment percentageSection 1302(c)(4) of the Patient Protection and Affordable Care Act (42 U.S.C. 18022(c)(4)) is amended by striking calendar year) and inserting calendar year, based on estimates and projections of changes for the applicable year in the average per enrollee employer-sponsored insurance premiums provided by the National Health Expenditure Accounts).